Opinion issued December 2, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00480-CR
                           ———————————
                   STEPHEN KYLE HUBBARD, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1334845


                         MEMORANDUM OPINION

      Appellant, Stephen Kyle Hubbard, pleaded guilty to the second-degree

felony offense of manslaughter, pursuant to an agreed recommendation by the

State that his sentence be capped at 12 years in prison. See TEX. PENAL CODE ANN.

§ 19.04 (Vernon 2013). Following a punishment hearing, the trial court assessed
appellant’s sentence at 6 years in prison, within the applicable sentencing range.

See id. at § 12.33(a). The trial court certified that, though this is a plea-bargain

case, appellant had permission to appeal and had the right of appeal. Appellant

timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

that, therefore, the appeal is without merit and is frivolous.      See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Counsel’s brief meets the Anders

requirements by presenting a professional evaluation of the record and supplying

this Court with references to the record and legal authority. See id. at 744, 87 S.

Ct. at 1400; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978).

Counsel indicates that he has thoroughly reviewed the record and that he is unable

to advance any grounds of error that warrant reversal. See Anders, 386 U.S. at

744, 87 S. Ct. at 1400; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—

Houston [1st Dist.] 2006, no pet.).

      Appellant’s counsel has informed us that he has delivered a copy of the

motion to withdraw and Anders brief to appellant and informed him of his right to

file a response after getting access to the record. See In re Schulman, 252 S.W.3d
403, 408 (Tex. Crim. App. 2008). Furthermore, a copy of the record has been sent




                                         2
to appellant for review. See Kelly v. State, 436 S.W.3d 313, 322 (Tex. Crim. App.

2014). Appellant filed both a pro se Anders brief response and a supplement.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386
U.S. at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and not

counsel—determines, after full examination of proceedings, whether the appeal is

wholly frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009)

(reviewing court must determine whether arguable grounds for review exist);

Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005); Mitchell, 193
S.W.3d at 155. An appellant may challenge a holding that there are no arguable

grounds for appeal by filing a petition for discretionary review in the Texas Court

of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Thomas J. Lewis must immediately send the notice required

by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court. See TEX. R. APP. P. 6.5(c). We dismiss any pending motions

as moot.


1
      Appointed counsel still has a duty to inform appellant of the result of this
      appeal and that he may, on his own, pursue discretionary review in the Texas
      Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 826–27.
                                         3
                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4